     Case 2:19-cr-00642-VAP Document 197 Filed 09/09/20 Page 1 of 4 Page ID #:4123



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)                             FILED
     Assistant United States Attorney                       CLERK, U.S. DISTRICT COURT
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)                      SEPT. 9, 2020
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division   CENTRAL DISTRICT OF CALIFORNIA
 8        1500 United States Courthouse
          312 North Spring Street                                     CC
                                                           BY: ___________________ DEPUTY


 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA

14                            UNITED STATES DISTRICT COURT

15                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

16   UNITED STATES OF AMERICA,                  No. CR 19-642-VAP

17              Plaintiff,                       ORDER SEALING DOCUMENT

18                    v.

19   IMAAD SHAH ZUBERI,

20              Defendant.

21

22   For good cause shown, IT IS HEREBY ORDERED THAT:
23         The government’s ex parte application for sealed filing is
24   GRANTED.    The documents sought to be filed under seal and the
25   government’s ex parte application for sealed filing shall all be
26   //
27   //
28
     Case 2:19-cr-00642-VAP Document 197 Filed 09/09/20 Page 2 of 4 Page ID #:4124



 1   filed under seal.     The government may produce the underlying

 2   documents as permitted or required by applicable law.

 3

 4    September 9, 2020
 5    DATE                                    HONORABLE
                                                  RABLE VIRGINIA A. PHILLIPS
                                              HONORA
                                                  RA                       S
                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00642-VAP Document 197 Filed 09/09/20 Page 3 of 4 Page ID #:4125



 1                                 IN CASE OF DENIAL:
 2           The government’s application for sealed filing is DENIED.          The

 3   underlying documents, including the sealing application, shall be

 4   returned to the government, without filing of the documents or

 5   reflection of the name or nature of the documents on the clerk’s

 6   public docket.

 7

 8

 9    DATE                                    HONORABLE VIRGINIA A. PHILLIPS
                                              UNITED STATES DISTRICT JUDGE
10

11

12   Presented by:

13
        /S/ Judith A. Heinz
14    JUDITH A. HEINZ
      Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:19-cr-00642-VAP Document 197 Filed 09/09/20 Page 4 of 4 Page ID #:4126



 1                              CERTIFICATE OF SERVICE

 2         I, CAREY P. CRONIN, declare:

 3         That I am a citizen of the United States and a resident of or

 4   employed in Los Angeles County, California; that my business address

 5   is the Office of United States Attorney, 312 North Spring Street,

 6   Los Angeles, California 90012; that I am over the age of 18; and

 7   that I am not a party to the above-titled action;

 8         That I am employed by the United States Attorney for the

 9   Central District of California, who is a member of the Bar of the

10   United States District Court for the Central District of California,

11   at whose direction I served a copy of:

12
     [PROPOSED] ORDER SEALING DOCUMENT
13

14     ‫ ܆‬Placed in a closed envelope          ‫ ܆‬Placed in a sealed envelope
         for collection and inter-              for collection and mailing via
15       office delivery, addressed as          United States mail, addressed
         follows:
16                                              as follows:
       ‫ ܆‬By hand delivery, addressed          ‫ ܆‬By facsimile, as follows:
17       as follows:
18
       ‫ ܈‬By email, as follows:                   tobrien@bgrfirm.com,
19                                                iwang@bgrfirm.com,
                                                  nbrown@bgrfirm.com,and
20                                                davis@taxlitigator.com
21

22
           This Certificate is executed on September 3, 2020 at Los
23
     Angeles, California.      I certify under penalty of perjury that the
24
     foregoing is true and correct.
25
                                              /s/ CAREY P. CRONIN
26                                            CAREY P. CRONIN
                                              Legal Assistant
27

28
